DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims that the cultivation rack and the rack are separate entities that are isolated from each other by a wall that optionally has a door. The specification and drawings do not appear to disclose a transfer unit between the cultivation rack 4 and the further rack 6 which is separated by wall 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, with reference to line 6, the Applicant claims “the cultivation rack is arranged for cooperation with a transfer unit”. The Applicant has failed to positively claim the transfer unit. Therefore the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claim 15 recites the limitation "the rack" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rack" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the rack" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In re claims 16-17, the Applicant claims that the cultivation rack and the rack are separate entities that are isolated from each other by a wall that optionally has a door. If “the rack” is referring to the “further rack” from claim 1, it is unclear how the cultivation rack and the further rack can cooperate with each other via a transfer unit for moving cultivation packages from the cultivation rack to the further rack if the racks are separated by walls and a door? The specification and drawings do not appear to disclose a transfer unit between the cultivation rack 4 and the further rack 6 which is separated by wall 9.
In re claim 18, with reference to line 6, the Applicant claims “the cultivation rack is arranged for cooperation with a transfer unit”. The Applicant has failed to positively claim the transfer unit. Therefore the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 13-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navot (EP 0324607 A1).
In re claims 1, 13, 15, 18, and 19, Navot discloses a cultivation rack (see figures 1-2, rack is the framework comprising two consecutive and adjacent stanchions 1 and horizontal rails 2) for use in an arrangement for the cultivation of horticultural products (mushrooms, see abstract) for placement thereof adjacent and aligned with a further rack (following rack, see figure 1, in figure 2 center portion of the rack is broken, so there are more aligned adjacent racks), wherein the cultivation rack comprises a plurality of support structures (3, 3’, 3”, see figure 2) arranged at respective support heights for supporting cultivation packages at the plurality of support heights (see figure 2) in the cultivation rack, wherein the support heights of the cultivation rack are aligned with further support heights of the further rack (see figure 2), 
In re claims 2-5, and 14, with reference to col.4 lines 29-60 and Figure 2, Navot discloses wherein the transfer unit is configured for being connected to at least one of the cultivation packages, for hauling of the cultivation packages into the further rack, wherein the transfer unit comprises a pulley, the pulley comprising a windable longitudinal pulling member and a coupling member connected to the pulling member, the pulling member having a length for enabling spanning the further rack in a longitudinal direction such as to enable coupling of the coupling member to a cultivation package in the cultivation rack, the pulley being operable for pulling the cultivation package into the support structure of the further rack, wherein the transfer unit comprises a winch or a rollable spool, and wherein the transfer unit is configured for moving the cultivation packages by at least one of: one-by-one, two or more cultivation packages together, or all cultivation packages at once.
In re claim 6, with reference to the abstract and the drawings, Navot discloses the cultivation rack comprises carriages (8) for supporting therein the cultivation packages.
In re claim 8, with reference to the abstract and the drawings, Navot discloses the cultivation rack comprises a plate-like construction for supporting the cultivation packages.
In re claim 9, with reference to col.5 line 20, Navot discloses the cultivation rack is arranged for supporting the cultivation packages such that the cultivation packages comprise a layer of compost including spawned mushrooms spores.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 10-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navot (EP 0324607 A1).
In re claim 7, Navot discloses the claimed invention as described above except for the cultivation rack comprising a cloth or a canvas for supporting the cultivation packages. However the examiner takes Official Notice that cloths or canvases are old and well-known in the art for the cultivation of horticultural products. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the rack of Navot with cloth or canvas for the cultivation of horticultural products.
In re claims 10-11, Navot discloses the claimed invention as described above except for mycelium or champignon. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the mushrooms to be any known suitable mushroom, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claims 11-12, Navot discloses the claimed invention as described above except for soil or preformed layer blocks. However the examiner takes Official Notice that the use of soil or preformed layer blocks are old and well-known in the art for the cultivation of horticultural products. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the invention of Navot to include soil or preformed layer blocks for the cultivation of horticultural products.
In re claims 16-17 as best understood from Applicant’s disclosure, Navot discloses the claimed invention as described above except for the cultivation rack and the further rack being spate entities isolated from each other and separated by one or more walls including openings optionally closeable by a door. It would have been obvious to one having ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/MONICA L BARLOW/Primary Examiner, Art Unit 3644